DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	According to paper filed November 29th 2021, claims 1-18 are pending for examination with a June 28th 2019 priority date under 35 USC §120 CIP.
	By way of the present Amendment, claims 1, 3, 5, 10, 12, and 14 are amended. No claim is added or canceled. Claim rejections under 35 USC §101 and 35 USC §112(b) are withdrawn.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-18 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. §112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
the progress is used to notify the particular attendee regarding other learning objectives available within the conference environment determined to be of potential interest to the particular attendee” is recited. Said feature is not described in the Specification of the present invention.
Description of the “progress is used to notify the attendee 128 regarding other learning objectives available within the conference environment determined to be of potential interest to them” is repeated many times in the Specification of the present invention. However, the determination of potential interest is not described. No algorithm or any mechanism of interest determination is given in the Specification of the present invention for the interest determination process. Accordingly, said feature is not cited in the present Office action until further clarification provided.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
8.	Claims 1-4 and 10-13 are rejected under 35 U.S.C. §103 as being unpatentable over Heath (US 2013/0073387), hereinafter Heath, and in view of Thaler (US 2015/0379394), hereinafter Thaler, and further in view of Chiang (US 2005/0233810), hereinafter Chiang.
Claim 1
“generating, by a server including at least a first processor, a dedicated virtual environment for a particular attendee of a plurality of attendees of a network security training session, which is part of a virtual conference demonstrating network security products” Chiang abstract discloses “one computer is used as the server of the entire simulation process” and Chiang [0004] discloses “[c]omputerized arcade game, which simulate the operation of vehicles… for training and entertainment… the games have becoming increasingly sophisticated that is enabled to simulate a plurality of vehicles controlled by different attendees… Each of the attendees sits in an individual simulator cabin and sees a display that depicts the virtual environment”,

“wherein the dedicated virtual environment contains a network topology simulating a deployed network of a plurality of network security devices for which the particular attendee is to receive training and wherein the plurality of network security devices are represented by corresponding full-feature virtual network security appliances within a virtual machine network” Thaler [0066] discloses “[t]he imagitron 110 may be thought of as a model or replica of an environment. Environmental inputs, E, are fed into the imagitron 110, which forms an intermediate stage between the environment and the input device/thalamobot 130/125” and Thaler [0114] discloses “the topology of network modules through a probing algorithm that is tracking through all connections in an imagitron 110”;

“wherein the particular attendee is included in a first team of attendees, and wherein the first team of attendee is one of a plurality of attendee teams” Chiang [0034] discloses “[t]his system yields multiple purposes including entertainment and training to attendees”.

“creating, by a game client associated with the particular attendee, wherein the game client is executing on a second processor, a three-dimensional (3D) user interface for the virtual conference to be presented on a display of a computer system of the particular attendee, wherein the 3D user interface represents a simulated conference environment with each network security product of the plurality of network security products from one or more vendors being demonstrated as a virtual booth of a plurality of virtual booths represented in the conference environment” Heath [0013] discloses “social/geo/promo data sets for user customized visual displays showing 3D map presentations with correlated or related broad or alternative categories of social/geo/promo links” and Heath [0138] spells out the “a conference user interface”;

“causing, by the game client, the particular attendee to navigate in the 3D user interface to a first virtual booth selected from the plurality of virtual booths to access a first learning objective relating to a first network security product from a first vendor corresponding to the first booth, wherein the first learning objective involves observing a demonstration regarding the first network security product” Heath [0073] discloses “selecting a first social/geo/promo link category for a first position of a social/geo/promo link promotional data set to be display on an interactive 3D geospatial mapping display for promotion or sale of online products”; the “product categories” inherently discloses the “booth” as claimed;

“maintaining, by the server, progress of the particular attendee for each of the plurality of virtual booths on a scoreboard operatively coupled with computer systems of one or more other attendees of the plurality of attendees, wherein the progress is used to notify the particular attendee regarding other learning objectives available within the conference environment determined to be of potential interest to the particular attendee” Heath [0082] spells out “scoreboards” as claimed.

Heath and Thaler disclose analogous art. However, Heath does not spell out the “topology” as recited above. It is disclosed in Thaler. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Thaler into Heath to enhance its virtual environment presenting functions.

Claim 2
“wherein each attendee of the plurality of attendees is associated with a unique identifier” Heath [0234] discloses “a unique identifier assigned to the client system 14 that uniquely identifies client system 14 making the request”. 

Claim 3
“wherein one or more attendees of the plurality of attendees use corresponding unique identifiers to form the first team of attendees” Heath [0035] discloses “identifiers” associated with a first and a second social/geo/promo link categories. 

Claim 4
“wherein the server enables interaction between the particular attendee and one or more other attendees of the plurality of attendees using the scoreboard represented in the 3D interface” Heath [0073] discloses “selecting a first social/geo/promo link category for a first position of a social/geo/promo link promotional data set to be display on an interactive 3D geospatial mapping display for promotion or sale of online products” Heath [0082] spells out “scoreboards”. 

Claims 10-13
Claims 10-13 are rejected for the similar rationale given for claims 1-4 respectively.

Allowable Subject Matter
9.	Claims 5-9 and 14-18 are objected to as being dependent upon a rejected base claim, but would
be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
10.	Applicant's arguments filed November 29th 2021 have been fully considered but they are not persuasive.
	35 USC §112
With respect to claims 3 and 12 rejections under 35 USC §112(b), applicant argues that paragraphs [0061] and [0096] offer support to the claimed features. However, the claims are rejected not for lack of description but for unclear description. That is, how to form a team is unclear. For example, is forming a team a system operation or simply a user action? According to description given in paragraph [0079] of US2020/0412781, “… one or more attendees can use corresponding unique identifiers to form a team of attendees”, apparently, forming a team is a user action and user actions do not carry patentable weight. Hence, claim 3 is rejected for the similar rationale given for claim 1 until further clarification provided.
Applicant is silent on 35 USC §112(a) rejections.

	35 USC §103
	Applicant argues that “[n]one of the cited art, either separately or in combination, discloses, teaches or suggests team operation”. Said argument is not persuasive because the newly amended feature is disclosed in the cited Chiang reference. 

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571) 272-6088; Rightfax number is (571)
273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175